Citation Nr: 1617921	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for Legg-Perthes disease and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, J.L.P.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah which declined to reopen the claim for service connection for Legg-Perthes disease.

In June 2015, the Veteran and his spouse testified at Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  In a decision issued in May 2001, the RO denied the Veteran's claim of entitlement to service connection for Legg-Perthes disease.  The Veteran entered a notice of disagreement in July 2001 and a statement of the case was issued in January 2002; however, he failed to perfect his appeal.

2.  In a decision issued in June 2011, the RO denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for Legg-Perthes disease.  The Veteran did not enter a timely notice of disagreement as to this decision.  

3.  Evidence added to the record since the final May 2001 and June 2011 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Legg-Perthes disease.

4.  The presumption of soundness has not been rebutted.

5.  The Veteran has residuals of Legg-Perthes disease which is related to an inservice injury.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied service connection for Legg-Perthes disease and the June 2011 rating decision that denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for Legg-Perthes disease are final.  38 U.S.C.A. § 7105(c) (West 1991 and 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001 and 2011) [(2015)].	
	
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for Legg-Perthes disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Legg-Perthes disease is related to the Veteran's active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for Legg-Perthes disease and grant service connection for Legg-Perthes disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  
	

I. New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for a hip disorder in November 1977.  Unfortunately, this claim was not acted upon until the Veteran submitted a second claim for a hip disorder in March 2000.  By rating decision dated in May 2001, the RO denied service connection for Legg-Perthes disease and, in rendering such decision, considered the Veteran's service treatment records (STRs) dated from August 1975 to October 1977 and an April 2001 VA examination report.  Specifically, the RO noted that STRs showed that the Veteran received a medical discharge for Legg-Perthes disease of the left hip in October 1977 but that such records showed that this condition pre-existed the Veteran's military service and was not aggravated by service.  The RO also considered the April 2001 VA examiner's opinion that there was "no evidence that there was any aggravation of the left hip condition in military service" as the left hip condition "was significant and predated his entry into military service."  The RO ultimately concluded that service connection was not warranted as there was no evidence of aggravation of the Veteran's pre-existing Legg-Perthes disease.

The Veteran was notified of the decision and his appellate rights in May 2001.  Although the Veteran submitted a timely notice of disagreement in July 2001, he did not perfect an appeal after the RO issued a January 2002 statement of the case.  Therefore, the RO's decision of May 2001 is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for Legg-Perthes disease was received prior to the expiration of the appeal period stemming from the May 2001 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran submitted a third claim for service connection for Legg-Perthes disease in February 2011 and, in a June 2011 rating decision, the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim for service connection for Legg-Perthes disease.  The Veteran was notified of the decision and his appellate rights in June 2011.  However, no further communication regarding his claim of entitlement to service connection for Legg-Perthes disease mellitus was received until September 2012, when VA received his application to reopen such claim.  Therefore, the June 2011 rating decision is also final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for Legg-Perthes disease was received prior to the expiration of the appeal period stemming from the June 2011 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(a)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the provisions of 38 C.F.R. § 3.156(c) are inapplicable.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In September 2012, the Veteran requested to reopen his claim for service connection for Legg-Perthes disease.  In connection with such claim, the Veteran resubmitted medical evidence, dated as early as February 2010, showing treatment for Legg-Perthes disease and the RO obtained records from the Social Security Administration (SSA) showing that the Veteran had been in receipt of SSA disability benefits since July 2010 due to Legg-Perthes disease of the left hip.  By rating decision issued in January 2013, the RO continued the denial of service connection for Legg-Perthes disease, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  Thereafter, the Veteran perfected an appeal of this decision.  

In connection with his appeal, the Veteran testified during the June 2015 Board hearing that he was diagnosed with Legg-Perthes disease of the left hip at the age of 8, prior to military service, but that his hip did not bother him until military service when his duties required him to carry heavy materials up and down the steps of a ship.  The Veteran further testified that his left hip disorder became very noticeable following a July 1976 injury when his commanding officer jumped on his shoulders while he was climbing down a ladder.  The Veteran indicated that his left hip symptomatology has continued since military service and that he was going to submit a statement from his brother, who was also a doctor, regarding his theory of in-service aggravation of a pre-existing left hip disorder.  

Following the June 2015 Board hearing, the Veteran submitted a June 2015 statement from L.M., APRN (advanced practice registered nurse), FNP (family nurse practitioner).  In this statement, L.M. wrote that she had treated the Veteran since April 2012 and was familiar with his history of Leg-Calve-Perthes Disease.  L.M. noted that the Veteran entered military service in 1975 and, she assumed, that his Leg-Calve-Perthes was mild at that time or he would not have passed his entrance physical.  L.M. noted that the Veteran sustained an injury to his left hip while in service and was discharged in 1977 due to left hip pain and limping which limited his ability to perform his duties.  L.N. opined that the job the Veteran did and the injury he sustained, while in service, made his Perthes disease worse and the worsening of his condition led directly to his disability and discharge from service.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the June 2011 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include a medical opinion relating the Veteran's Legg-Perthes disease to his military service, as well as the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing left hip problems which have continued since his military service.  

In this case, the prior denial in June 2011 was based upon a finding that the Veteran's pre-existing Legg-Perthes was not aggravated by his active service.  The evidence, including medical opinion evidence, received since such time suggests that his pre-existing Legg-Perthes disease was, in fact, aggravated by his active service.  Therefore, the Board finds that the evidence added to the record since the final June 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Legg-Perthes disease.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for Legg-Perthes disease.

II.  Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1132.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

As above, STRs show that the Veteran received a medical discharge for Legg-Perthes disease of the left hip in October 1977.  Specifically, an October 1977 Medical Board report notes that this condition pre-existed the Veteran's military service and was not aggravated by service.  However, the Veteran's August 1975 enlistment examination is negative for a disorder of the left hip.  Specifically, the Veteran's August 1975 enlistment examination shows normal lower extremities and in an August 1975 report of medical history, the Veteran denied "arthritis, rheumatism, or bursitis" as well as "bone, joint, or other deformity."  The first complaint regarding the left hip in the STRs is a July 1977 treatment record wherein the Veteran reported a history of Legg-Perthes and indicated that his left hip/knee pain had been increasing over the past several months.  

Available post-service treatment records include an April 2001 VA joints examination wherein a diagnosis of Legg-Perthes disease of the left hip was continued.  Significantly, the April 2001 VA examiner opined that there was "no evidence that there was any aggravation of the left hip condition in military service" as the left hip condition "was significant and predated his entry into military service."  Private treatment records dated from February 2010 through July 2015 show treatment and complaints regarding Legg-Perthes disease, including a November 2013 left hip surgery.

As above, in connection with his appeal, the Veteran testified during the June 2015 Board hearing that he was diagnosed with Legg-Perthes disease of the left hip at the age of 8, prior to military service, but that his hip did not bother him until military service when his duties required him to carry heavy materials up and down the steps of a ship.  The Veteran further testified that his left hip disorder became very noticeable following a July 1976 injury when his commanding officer jumped on his shoulders while he was climbing down a ladder.  The Veteran indicated that his left hip symptomatology has continued since military service and that he was going to submit a statement from his brother, who was also a doctor, regarding his theory of in-service aggravation of a pre-existing left hip disorder.  

Following the June 2015 Board hearing, the Veteran submitted a June 2015 statement from L.M., APRN (advanced practice registered nurse), FNP (family nurse practitioner).  In this statement, L.M. wrote that she had treated the Veteran since April 2012 and was familiar with his history of Leg-Calve-Perthes Disease.  L.M. noted that the Veteran entered military service in 1975 and, she assumed, that his Leg-Calve-Perthes was mild at that time or he would not have passed his entrance physical.  L.M. noted that the Veteran sustained an injury to his left hip while in service and was discharged in 1977 due to left hip pain and limping which limited his ability to perform his duties.  L.N. opined that the job the Veteran did and the injury he sustained, while in service, made his Perthes disease worse and the worsening of his condition led directly to his disability and discharge from service.  

As an initial matter, the Board notes that the medical evidence supports a current diagnosis of Legg-Perthes disease since childhood.  Additionally, the Veteran's STRs show complaints and treatment regarding Legg-Perthes disease during service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  

Having found the existence of a current disability, the Board will turn to the issue of whether the Veteran is presumed sound at entry.  Id.  Significantly, the Veteran's enlistment examination is negative for Legg-Perthes disease.  Therefore, the presumption of soundness attaches.  See Smith, 24 Vet. App. at 45; Crowe, 7 Vet. App. at 245; 38 C.F.R. § 3.304(b).  Both the April 2001 VA examiner and L.M. determined that there was clear and unmistakable evidence that the Veteran's Legg-Perthes disease pre-existed his active service.  The Veteran's STRs and post-service private medical records also note a history of Legg-Perthes disease since childhood.  As such, the Board finds that the medical evidence of record clearly and unmistakably shows that the Veteran's current Legg-Perthes disease pre-existed service.  

The next question that must be addressed in rebutting the presumption of soundness is whether there is clear and unmistakable evidence that Legg-Perthes was NOT aggravated in service.  The Board notes that there is medical evidence that states that the condition was aggravated in service and that there is evidence which indicates that it was NOT aggravated by service.  The Board therefore finds that the overall evidence of record does not clearly and unmistakably show that the Veteran's Legg-Perthes disease was NOT aggravated by service.  As the second part to rebutting the presumption of soundness has not been met, it must be concluded that the Veteran entered service in sound condition.

The Board will thus determine whether the Veteran's currently has a disability associated with Legg-Perthes which is related to service.  In this regard, the Board notes that there is a June 2015 statement from L.M., APRN (advanced practice registered nurse) which relates the Veteran's current disability in some fashion to the injury the Veteran had in service.  As such, the Board finds that service connection for Legg-Perthes is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for Legg-Perthes disease is reopened.

Service connection for Legg-Perthes disease is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


